Title: To Alexander Hamilton from Tench Coxe, 22 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Sir,
T: D: R: O: January 22d 1795
It was not my view in my communication of the 8th concerning Messrs. Downings application, to desire any thing to be paid to Messrs Wheelen & Co or to them, as in relation to their business with or for Mr. Elie Williams. I had engaged Messrs. Downings to supply the Philada. & Chester Divisions of the Pennsylvania militia by a letter written to them in consequence of yours, desiring me to make such a provision. It is on account of deliveries of rations on my orders, amounting to about 320 to 400 Drs, that I had wished for a payment of 300 Drs. to them. It appeared safe & expedient to do this in the manner suggested in my letter of the 8. inst. but is no object of desire to me. That it should be paid in some mode appears necessary to the public credit, in a business with very responsible persons.
I am with great respect &c.

T. Coxe C. R.
The Secy. of the Treasury

